J-A20036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DAVID NOWAKOWSKI,                         :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                      Appellant            :
                                           :
              v.                           :
                                           :
 E.E. AUSTIN AND SON, INC.,                :
 AMTHOR STEEL CO., CARRARA                 :
 STEEL ERECTORS, INC., CH2M HILL           :
 ENGINEERS, INC.,GENERAL                   :
 ELECTRIC CO., UPMC, KNOX,                 :
 MCLAUGHLIN, GORNALL, AND                  :
 SENNETT, P.C.                             :       No. 1854 WDA 2017

                     Appeal from the Order December 7, 2017
                   in the Court of Common Pleas of Erie County,
                        Civil Division at No(s): No. 11888-17

BEFORE: BENDER, P.J.E., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED NOVEMBER 20, 2018

      David Nowakowski (“Nowakowski”), pro se, appeals from the Order

dismissing his Petition for Injunctive Relief, with prejudice, sustaining the

Preliminary Objections filed by E.E. Austin and Son, Inc. (“E.E. Austin”),

Amthor Steel Company (“Amthor”), Carrara Steel Erectors, Inc. (“Carrara

Steel”), CH2M Hill Engineers, Inc. (“CH2M”), General Electric Company (“GE”),

UPMC, and Knox, McLaughlin, Gornall and Sennett, P.C. (“Knox”) (collectively,

“Defendants”), and dismissing Nowakowski’s Complaint, with prejudice. We

affirm.

      Nowakowski filed a Complaint on July 5, 2017, raising claims of sexual

harassment, intentional infliction of emotional distress, negligent infliction of

emotional distress, intrusion upon seclusion, civil conspiracy, negligence, and
J-A20036-18



wrongful discharge.       Nowakowski also requested punitive damages in the

amount of $3,000,000 from each defendant, as well as compensatory

damages from E.E. Austin, CH2M, and Amthor. According to Nowakowski, he

filed the Complaint following the dismissal of a sexual discrimination claim he

had filed with the Pennsylvania Human Relations Commission during his

employment with E.E. Austin.

       In his Complaint, Nowakowski, an engineer, stated that he had

previously been employed by defendants Amthor, CH2M (in a subcontracted

position at GE), and E.E. Austin.          Nowakowski essentially argued that the

Carrara family (the owners of Amthor) “is a mob family, which uses

psychological games to intimidate, unnerve and ultimately control targeted

individuals[,]” and claimed that he has been the subject of stalking,

harassment and intimidation since “[p]robably [] the summer of 1995.”1 In

his expansive Complaint, Nowakowski offers a multitude of suspicions and

allegations, naming various combinations of individual Defendants as the

responsible parties for each incident. As it is otherwise difficult to discern the

relevant facts of this case from the record, we highlight the allegations

identifying a connection among several Defendants.
____________________________________________


1 In the Conclusion of his Complaint, Nowakowski recalls playing in a soccer
tournament in Buffalo, New York, when he was about 11 or 12 years old,
during which a player on the opposing team “attempt[ed] to drag
[Nowakowski] to the ground with a leg tackle.” Complaint, 7/5/17, at 53
(unnumbered). Nowakowski also stated that his team’s goalie suffered a
broken leg during the same game, and claims that “an organized crime family
in Erie[] hired an organized crime family in Buffalo to train a child to break
the legs of other children….” Id.

                                           -2-
J-A20036-18



     Only one allegation links three of Nowakowski’s employers (GE, Amthor,

and E.E. Austin):

     19. Let[’]s talk about horses. For a number of reasons, the
     concept of a draught animal is an interesting and telling
     metaphorical tool.       A horse can be broken, trained, and
     slaughtered. While working at [GE,] [Nowakowski] noticed that
     his direct supervisor[,] Doug Czerwinski[,] started to make a noise
     with his lips like a horse exhaling through its lips (horse lips). The
     noise seemed to be forced rather than a part of Doug’s general
     demeanor. Giving this idea credence[,] a foreman for a [GE]
     subcontractor, who worked closely with [Nowakowski], said on
     one occasion to [Nowakowski], “treat the horse like a
     thoroughbred and you will never hear the nag.” [Nowakowski]
     asked what he meant, but there wasn’t anything else there. He
     wasn’t talking about some situation [Nowakowski] and he were in
     as workers. Later[,] while working with E.E. Austin …, Steve
     Morvey began to periodically make the horse lips noise[,] and
     again it didn’t seem to be part of his normal cache of phrases.
     Further, in one instance during the spring of 2017, [Nowakowski]
     was approached on the street while walking his dogs, only to hear
     the same noise. The icing on this cake[,] however[,] was the
     pieces of hay that were left on the center consol [sic] of
     [Nowakowski’s] truck in the fall of 2016. Also, a rusted horseshoe
     knickknack vanished from [Nowakowski’s] bedroom in 2011, while
     working with Amthor…. [Nowakowski] believes that the seminal
     event, which lead [sic] to this horse[-]based metaphor, was a
     story Kim Carr[a]ra of Amthor … told at a staff meeting regarding
     his horse. Kim Carrara was mending a fence and his horse
     approached him and bit him on the arm. Kim Carr[a]ra reacted
     by hitting the horse in the face with a hammer. Aside from an
     animal abuse charge, this story stands as the beginning of a more
     nuanced form of threat. This theme ties each of [Nowakowski’s]
     employers together, except for CH2M …, between 2011 and 2015.
     It also brings the Amthor … obsession with “the Godfather” into
     focus.

Id. at 16-17. Additionally, there is only one allegation pertaining to UPMC

and Knox:




                                     -3-
J-A20036-18


      62. While searching for work after leaving E.E. Austin …,
      [Nowakowski] included the phrase “from cradle to grave” in his
      cover letters as a reference to the project ownership mantra
      purported by [his] supervisor at the [GE] location in Erie, Pa. The
      mantra was included in [Nowakowski’s] resume to offer a look at
      the level of responsibility [Nowakowski] carried while working for
      CH2M …. While working at the [GE] facility in Erie, Pa[,]
      [Nowakowski] did not see anything wrong with using the phrase
      to describe project ownership. On January 28, 2017[,] an
      advertisement was played on FM 107.1 around 3 p[.]m[.] for
      UPMC. The commercial featured a doctor discussing a medical
      program developed in the Temple University Hospital System,
      which offered a “cradle to grave” view of medical care in gunshot
      wound cases. The discussion came off particularly dark and
      disturbing, considering the inclusion of child victims. In other
      words, this doctor was making light of the sad fact that the
      hospital was watching these children from their “cradle to their
      grave,” which was brought on by gun violence. This has particular
      meaning relative to the resume of [Nowakowski] because he was
      educated at Temple University. In a later advertisement for Knox
      …, a local law firm in Erie, Pa, an attorney discussed a “cradle to
      grave” project management style in litigation. The attorney
      speaking also discussed employment litigation.         Here, these
      advertisements were an attempt to make it clear to [Nowakowski]
      through mass media outlets that [his] information was being
      shared and distributed around the Erie region.

Id. at 34.

      E.E. Austin, CH2M, and GE each filed Preliminary Objections. Amthor

and Carrara Steel jointly filed Preliminary Objections, as did Knox and UPMC.

Nowakowski filed an Answer as to each of these Preliminary Objections.

      On August 25, 2017, Nowakowski filed an Amended Complaint,

correcting the names of two of the Defendants. E.E. Austin, UPMC and Knox,

CH2M, and Amthor and Carrara Steel filed Preliminary Objections to the

Amended Complaint.




                                     -4-
J-A20036-18



      On September 11, 2017, Nowakowski filed a Petition for Injunctive

Relief, requesting (1) relief from corrupt organizations, i.e., the Carrara “mob

family,” (2) injunctive relief in the amount of $40,000, for the purpose of

moving away from the “social disease” of the Carrara family, and (3) relief

from the continued stalking of Nowakowski’s family. Additionally, Nowakowski

stated that “the mouth of the snake must be removed from the prey that is

Erie, PA[,] and all individuals associated with the referenced [C]omplaint must

… be removed from participation with Erie, PA, and the Commonwealth[] of

Pennsylvania.” Petition for Injunctive Relief, 9/11/17, at 12 (unnumbered).

      CH2M and GE each filed a Response in opposition to Nowakowski’s

Petition for Injunctive Relief.

      By Order entered on December 7, 2017, the trial court, concluding that

it lacked authority to grant the relief requested, dismissed Nowakowski’s

Petition for Injunctive Relief, with prejudice.     Additionally, finding that

Nowakowski’s Complaint “fail[ed] to state any coherent facts which, even if

taken as true, would support a cognizable legal action against any of the

Defendants,” the trial court sustained Defendants’ Preliminary Objections, and

dismissed Nowakowski’s Complaint, with prejudice.

      Nowakowski filed a timely Notice of Appeal. The trial court thereafter

ordered Nowakowski to file a Pa.R.A.P. 1925(b) concise statement of matters




                                     -5-
J-A20036-18



complained of on appeal. Nowakowski timely complied.2

       On appeal, Nowakowski presents the following issues for our review:

       A. Did the trial court error [sic] by considering [Nowakowski’s]
       [C]omplaint “lacking sufficient evidence, that if considered true,
       would constitute a valid claim[?]”

       B. If a pro se party experiences intimidation, while drafting and
       filing a complaint, should that party be penalized for defects within
       the complaint?

       C. Did the trial court error [sic] by not considering the presence
       of new matter as [P]reliminary [O]bjections were raised[?]

       D. Can [Nowakowski] reasonably receive a fair and impartial
       determination in the Erie County Court of Common Pleas? Along
       the same lines, can [Nowakowski] expect fairness from the
       Superior Court?

Brief for Appellant at 3-4.

       Our standard of review for an order sustaining preliminary objections is

well settled.

       In determining whether the trial court properly sustained
       preliminary objections, the appellate court must examine the
       averments in the complaint, together with the documents and
       exhibits attached thereto, in order to evaluate the sufficiency of
       the facts averred. The impetus of our inquiry is to determine the
       legal sufficiency of the complaint and whether the pleading would
       permit recovery if ultimately proven. This Court will reverse the
       trial court’s decision regarding preliminary objections only where
       there has been an error of law or abuse of discretion. When
____________________________________________


2 We note that, rather than clearly identifying purported trial court errors,
Nowakowski’s lengthy Concise Statement includes largely incoherent
arguments concerning his disagreement with the trial court’s dismissal of his
Complaint and denial of injunctive relief. Citing Pa.R.A.P. 1925(b)(4)(vi),
Nowakowski states that because he “cannot identify for certain the basis for
the [trial court’s] decision[,]” the generality of his Concise Statement should
not be a basis for finding waiver.

                                           -6-
J-A20036-18


      sustaining the trial court’s ruling will result in the denial of claim
      or a dismissal of suit, preliminary objections will be sustained only
      where the case is free and clear of doubt.

Brosovic v. Nationwide Mut. Ins., 841 A.2d 1071, 1073 (Pa. Super. 2004)

(citation omitted).

      We will address Nowakowski’s claims together.           In his first claim,

Nowakowski asserts that the trial court did not give appropriate weight to the

facts he set forth in his Complaint. Brief for Appellant at 7. Nowakowski also

argues that the defects in his Complaint should be overlooked due to the

continuing intimidation by Defendants. Id. at 7, 8.

      In his second claim, Nowakowski again asserts that any defects in the

documents he submitted to the court are the result of the intimidation he

experienced as the target of the conspiracy. Id. at 10-11.

      In his third claim, Nowakowski asserts that “the conspiracy against

[him] continues,” and asks us to consider “several instances of evidence.” Id.

at 12. Specifically, Nowakowski claims that

      [he] is being watched so closely, that after purchasing grape jam[]
      (importantly[, Nowakowski] typically purchases grape jelly,
      indicating that the conspirators look for changes in behavior in
      order to make their existence known, potentially by viewing
      purchase lists on Giant Eagle [c]omputer [s]ystems)[,] at a Giant
      Eagle grocery store[, a] packet of grape jam was left on the
      sidewalk before him as he walked his dog this past January. A
      worn down snow shovel blade that [Nowakowski] had placed in
      his recycling was also placed in the same location. Further, on
      March 2, 2018[, Nowakowski] received a Giant Eagle fuel
      members coupon book with his address, but his mother[’]s name
      in the address block. Either, the conspirators created a new Giant
      Eagle [m]ember account with mashed up information[,] or they
      change[d] around the information in the existing accounts.

                                      -7-
J-A20036-18



            Similarly, advertisements on the radio from local architects
      and car dealers have been used to send conspiratorial intimidation
      across the air waves, through the use of the terms “parallel bars”
      as a mixed up reference to [Nowakowski’s] gymnastics career
      under an engineering drafting reference and the use of the term
      “center city” by a car dealer, not in the downtown area of Erie, as
      a reference to the time [Nowakowski] lived in Philadelphia, which
      has labeled its downtown area Center City.

Id. at 12-13.

      In his fourth claim, Nowakowski “questions whether [the] Erie County

Court of Common Pleas or even the Superior Court can reasonably offer a fair

and impartial determination in this matter.” Id. at 14.

      The only citations in Nowakowski’s brief relate to the legal sufficiency of

a pleading and this Court’s standard for reviewing the grant of preliminary

objections.   Nowakowski’s argument is otherwise devoid of relevant legal

citations and adequate discussion of his claims.       See Pa.R.A.P. 2119(a)

(stating that the argument shall include “such discussion and citation of

authorities as are deemed pertinent.”). Although Nowakowski baldly asserts

that he sufficiently pled causes of action for each of the claims raised in his

Complaint, he has failed to set forth the elements of those causes of action,

or to point to any contention supporting those elements. Further, Nowakowski

has offered no explanation as to why he would be the target of an elaborate,

ongoing conspiracy. Because Nowakowski failed to adequately develop any

of his claims on appeal, his claims are waived. See Pa.R.A.P. 2119(a); see

also Lackner v. Glosser, 892 A.2d 21, 29 (Pa. Super. 2006) (stating that


                                      -8-
J-A20036-18


“arguments which are not appropriately developed are waived.”); Bombar v.

West Am. Ins. Co., 932 A.2d 78, 93 (Pa. Super. 2007) (stating that “[t]his

Court will not act as counsel and will not develop arguments on behalf of an

appellant.”).

      Accordingly, we affirm the trial court’s Order denying Nowakowsi’s

Petition for Injunctive Relief, granting Defendants’ Preliminary Objections, and

dismissing the Complaint.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2018




                                     -9-